UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: May 31, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: CENTER COAST MLP FOCUS FUND (Class A: CCCAX) (Class C: CCCCX) (Institutional Class: CCCNX) SEMI-ANNUAL REPORT May 31, 2014 Center Coast MLP Focus Fund a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 10 Expense Example 19 This report and the financial statements contained herein are provided for the general information of the shareholders of the Center Coast MLP Focus Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. www.cccmlpfocusfund.com Center Coast MLP Focus Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 13.7% DIVERSIFIED – 7.9% Enbridge Energy Management LLC* $ Kinder Morgan Management LLC* GP C-CORP – 5.3% Kinder Morgan, Inc. Plains GP Holdings LP - Class A OTHER – 0.5% Seadrill Partners LLC1 TOTAL COMMON STOCKS (Cost $387,865,945) MASTER LIMITED PARTNERSHIP SHARES – 93.5% DIVERSIFIED – 31.9% Enbridge Energy Partners LP Enterprise Products Partners LP ONEOK Partners LP Targa Resources Partners LP Williams Partners LP GAS GATHERING & PROCESSING – 18.5% Access Midstream Partners LP Crestwood Midstream Partners LP Enable Midstream Partners LP* EnLink Midstream Partners LP Midcoast Energy Partners LP Summit Midstream Partners LP Western Gas Partners LP GAS TRANSPORTATION & STORAGE – 19.4% El Paso Pipeline Partners LP EQT Midstream Partners LP Spectra Energy Partners LP Tallgrass Energy Partners LP TC Pipelines LP MATURE /LARGE CAP LIQUIDS TRANSPORTATION & STORAGE – 23.7% Buckeye Partners LP Magellan Midstream Partners LP Plains All American Pipeline LP Sunoco Logistics Partners LP 1 Center Coast MLP Focus Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value MASTER LIMITED PARTNERSHIP SHARES (Continued) MATURE /LARGE CAP LIQUIDS TRANSPORTATION & STORAGE (Continued) Tesoro Logistics LP $ TOTAL MASTER LIMITED PARTNERSHIP SHARES (Cost $2,030,148,549) Principal Amount SHORT-TERM INVESTMENTS – 3.1% $ UMB Money Market Fiduciary, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $89,113,017) TOTAL INVESTMENTS – 110.3% (Cost $2,507,127,511) Liabilities in Excess of Other Assets – (10.3)% ) TOTAL NET ASSETS – 100.0% $ LLC – Limited Liability Company LP – Limited Partnership * No distribution or dividend was made during the period ended. As such, it is classified as a non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 2 Center Coast MLP Focus Fund SUMMARY OF INVESTMENTS As of May 31, 2014 (Unaudited) Security Type/Sector Percent of Total Net Assets Master Limited Partnership Shares Diversified 31.9% Mature /Large Cap Liquids Transportation & Storage 23.7% Gas Transportation & Storage 19.4% Gas Gathering & Processing 18.5% Total Master Limited Partnership Shares 93.5% Common Stocks Diversified 7.9% GP C-Corp 5.3% Other 0.5% Total Common Stocks 13.7% Short-Term Investments 3.1% Total Investments 110.3% Liabilities in Excess of Other Assets (10.3)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 3 Center Coast MLP Focus Fund STATEMENT OF ASSETS AND LIABILITIES As of May 31, 2014 (Unaudited) Assets: Investments, at fair value (cost $2,507,127,511) $ Deposits with brokers Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed Advisory fees Distribution fees - Class A & Class C (Note 6) Shareholder servicing fees (Note 7) Administration fees Transfer agent fees and expenses Fund accounting fees Auditing fees Custody fees Trustees' fees Chief Compliance Officer fees Deferred tax liability Dividends Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss, net of deferred taxes ) Accumulated net realized gain on investments and written options contracts, net of deferred taxes Net unrealized appreciation (depreciation), net of deferred taxes, on: Investments Net Assets $ Net asset value, offering and redemption price per share: Class A Shares: Net assets applicable to shares outstanding $ Shares outstanding Net asset value and redemption price per share1 $ Maximum sales charge (5.75% of offering price)2 $ Offering price $ Class C Shares: Net assets applicable to shares outstanding $ Shares outstanding Net asset value, offering price and redemption price per share3 $ Institutional Shares: Net assets applicable to shares outstanding $ Shares outstanding Net asset value, offering price and redemption price per share $ 1 A Contingent Deferred Sales Charge (“CDSC”) of 1.00% will be charged on certain purchases of $1 million or more that are redeemed in whole or in part within 12 months of purchase. 2 No initial sales charge is applied to purchases of $1 million or more.On sales of $50,000 or more, the sales charge will be reduced. 3 A CDSC of 1.00% will be charged on purchases that are redeemed in whole or in part within 12 months of purchase. See accompanying Notes to Financial Statements. 4 Center Coast MLP Focus Fund STATEMENT OF OPERATIONS For the Six Months Ended May 31, 2014 (Unaudited) Investment Income: Distributions from master limited partnerships $ Less return of capital on distributions ) Dividend income Interest Total investment income Expenses: Advisory fees Distribution fees - Class C (Note 6) Distribution fees - Class A (Note 6) Shareholder servicing fees (Note 7) Administration fees Transfer agent fees and expenses Miscellaneous Fund accounting fees Shareholder reporting fees Registration fees Custody fees Legal fees Auditing fees Trustees' fees and expenses Chief Compliance Officer fees Insurance fees Total expenses Net investment loss, before taxes ) Deferred tax benefit Net investment loss, net of deferred taxes ) Net Realized and Unrealized Gain on Investments: Net realized gain on: Investments Written options contracts Deferred tax expense ) Net realized gain, net of deferred taxes Net change in unrealized appreciation/depreciation on: Investments Written options contracts Deferred tax expense ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 5 Center Coast MLP Focus Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended May 31, 2014 (Unaudited) For the Year Ended November 30, Increase (Decrease) in Net Assets from: Operations: Net investment loss, net of deferred taxes $ ) $ ) Net realized gain on investments and written options contracts, net of deferred taxes Change in net unrealized appreciation/depreciation on investments andwritten options contracts, net of deferred taxes Net increase in net assets resulting from operations Distributions to Shareholders: From return of capital: Class A ) ) Class C ) ) Institutional Class ) ) Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold: Class A Class C Institutional Class Reinvestment of distributions: Class A Class C Institutional Class Cost of shares redeemed: Class A ) ) Class C ) ) Institutional Class ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets Beginning of period End of period $ $ Accumulated net investment loss, net of deferred taxes $ ) $ ) Capital Share Transactions: Shares sold: Class A Class C Institutional Class Shares reinvested: Class A Class C Institutional Class Shares redeemed: Class A ) ) Class C ) ) Institutional Class ) ) Net increase from capital share transactions See accompanying Notes to Financial Statements. 6 Center Coast MLP Focus Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended May 31, 2014 (Unaudited) For the Year Ended November 30, For the Year Ended November 30, For the Period December 31, 2010*through November 30, 2011 Net asset value, beginning of period $ Income from Investment Operations Net investment loss1 ) Return of capital1 Net realized and unrealized gain on investments1,2 Total from investment operations Less Distributions: From return of capital ) Total distributions ) Net asset value, end of period $ Total return4 7.71 %
